UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22277 American Funds Money Market Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Money Market Fund® [photo of the training wheel attached to a bicycle] Special feature A measure of stability u See page 2 Annual report for the year ended September 30, 2010 American Funds Money Market Fund® seeks to provide you with a way to earn income on your cash reserves while preserving capital and maintaining liquidity. The fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Figures shown in this report are past results for Class A shares and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Investment returns will vary. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for the period ended September 30, 2010: Lifetime (since 1 year 5 years 5/1/2009) Class A shares 0.00% — 0.00% The total annual fund operating expense ratio was 0.39% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. Although the fund has 12b-1 plans for some share classes, the fund is currently suspending certain 12b-1 payments in this low interest rate environment. Should payments commence, the fund’s investment results will be negatively affected. The investment adviser has reimbursed certain expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time. Fund results shown reflect the reimbursements. See the fund’s prospectus or the Financial Highlights table on pages 17 and 18 for details. The fund’s annualized seven-day yield for Class A shares as of October 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 0.00% (–0.20% without the reimbursement). The annualized seven-day SEC yield more accurately reflects the fund’s current earnings than does the fund’s return. The return of principal for money market funds is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying holdings in the fund. Money market issuer ratings, which typically range from A-1/P-1 (highest) to A-3/P-3 (lowest) are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. In this report Special feature 2 A measure of stability After experiencing the volatility of the equity markets in the last few years, and in the face of continuing economic tumult, many investors now recognize the importance of keeping a portion of their portfolios in cash-equivalent assets. Contents 1 Letter to shareholders 4 Investment portfolio 8 Financial statements 22 Board of trustees and other officers Fellow shareholders: We are pleased to present you with American Funds Money Market Fund’s annual report for the fiscal year ended September 30, 2010. During the period, the fund’s first full year, the fund maintained a constant net asset value of $1.00 per share. In an environment marked by very mild economic growth and persistently low short-term interest rates, the fund’s annualized seven-day SEC yield as of September 30, 2010, was 0.00%. The economy and the Federal Reserve During the first half of the period, which began on October 1, 2009, the stock and bond markets rallied as economic activity expanded and several factors suggested the outlook was improving. By April, however, sovereign debt problems in Europe, along with continuing high unemployment and troubling budget deficits in the U.S., led to concerns about the health and durability of the economy. Growth in the U.S. slowed to a 1.7% annual rate in the second quarter of 2010, following expansion of 3.7% and 5.0% in the first quarter of 2010 and fourth quarter of 2009, respectively. In September 2010, payrolls declined and unemployment remained unchanged at 9.6%. The overall rate of inflation remained low. The Consumer Price Index, a key measure of inflation, was up just 0.06% in September and 1.14% for the fund’s fiscal year, substantially below the Federal Reserve’s target level. Concerned about the prospect of deflation, Fed officials in September 2010 raised the prospect of taking further action to stimulate the economy. The central bank maintained the federal funds rate at 0.00%–0.25%. This benchmark lending rate has historically had a significant influence on yields for short-term debt instruments. At the start of the fund’s fiscal year, many investors were anticipating a rate increase, but that expectation has diminished in recent months. The fund’s objective American Funds Money Market Fund is carefully managed to provide stability and liquidity while also seeking to generate a reasonable yield on your investment. Looking ahead, mild inflation, muted economic growth and low interest rates could continue for some time, leaving yields in the cash markets at low levels. However, the market turbulence of the past several years underscores the importance of maintaining a balanced investment portfolio that includes money market funds. In a special report that begins on page 2, “A measure of stability,” we illustrate a number of ways the fund can assist you in meeting your long-term financial goals. We thank you for selecting American Funds Money Market Fund for your investment portfolio. As always, we appreciate the confidence you have placed in us and look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Kristine M. Nishiyama Kristine M. Nishiyama President November 8, 2010 For current information about the fund, visit americanfunds.com. Your fund’s annualized seven-day SEC yield as of September 30, 2010* American Funds Money Market Fund (reflecting a fee reimbursement, –0.18% without the reimbursement) % *The annualized seven-day SEC yield more accurately reflects the fund’s current earnings than does its 30-day yield or total return. [photo of the training wheel attached to a bicycle]  A measure of stability During the worst days of the recent financial crisis in 2008 and early 2009, many investors fled stock and bond mutual funds, pouring billions of dollars into money market funds in search of relative safety. Since that time, the U.S. economy has emerged from recession, though growth has been tepid, and corporate profitability has improved. Still, the crisis — as well as the uncertainty that continues to loom over the economic landscape — remains an important reminder of the vital role a money market fund can play as part of a diversified portfolio of stock and bond funds. First and foremost, a money market fund can help provide stability in a balanced investment portfolio. While it does not carry a guarantee, American Funds Money Market Fund is carefully managed to maintain a net asset value of $1.00 per share. Stock and bond prices tend to fluctuate on a daily basis, but the value of a cash fund remains relatively stable and has the potential to earn income. In addition to being a haven from market turmoil, money market funds can play a very practical role in long-term financial plans. Here are some ways American Funds Money Market Fund can help you. A flexible cash reserve Having money available in case of emergencies, unexpected expenses or simply to pay monthly bills is important for just about every investor. A money market account is also a convenient place to temporarily hold a bonus or inheritance until a long-term strategy can be designed with an investment professional. Assets are easily accessible; shares of American Funds Money Market Fund can be redeemed online or by phone at any time, and the fund offers free check-writing privileges. It is also important to note that, unlike a savings or checking account, the fund is actively managed. The experienced professionals of Capital Research and Management Company, the fund’s investment adviser, recognize the value of every dollar invested in the fund and work hard to preserve that value even in the most difficult market environments. [Begin Sidebar] The value of a money market fund After experiencing the volatility of the equity markets in the last few years, and in the face of continuing economic tumult, many investors now recognize the importance of keeping a portion of their portfolios in cash-equivalent assets. [End Sidebar] A holding place for periodic investments Your fund also can be used to accumulate cash designated for regularly scheduled purchases of shares in one or more American Funds equity or fixed-income funds. By investing a consistent amount of money every month or quarter, you can gradually increase your exposure to the stock and bond markets. This systematic approach to investing, referred to as dollar cost averaging, can help you cope with the natural hesitation to invest in a declining market, when prices may actually be more reasonable. Of course, regular investing does not ensure a profit or protect against loss. You should consider your willingness to continue investing when share prices are declining. However, this disciplined approach — which allows you to buy more fund shares at lower prices during a dip — can help account values grow when prices rise. Capital preservation After experiencing the volatility of the equity markets in the last few years, and in the face of continuing economic tumult, many investors now recognize the importance of keeping a portion of their portfolios in cash-equivalent assets. By doing so, they can preserve capital while potentially earning a modest stream of income. This can be particularly important if they are planning a large purchase, such as a house or car, relatively soon. Whatever the particular need or circumstance, American Funds Money Market Fund — and the stability it offers — can serve as a key component in your overall investment portfolio. n [photo of a boy wearing a helmet riding a bicycle] Investment portfolio September 30, 2010 Percent of net assets Federal agency discount notes 69.9 % U.S. Treasuries Commercial paper Discount notes Other assets less liabilities ) 100.0 % Principal Yield at amount Value Short-term securities- 101.50% acquisition ) ) Federal agency discount notes-69.95% Freddie Mac 10/1/2010 % $ $ 10/5/2010 10/6/2010 10/12/2010 10/13/2010 10/18/2010 10/25/2010 10/26/2010 11/1/2010 11/8/2010 11/9/2010 11/15/2010 11/16/2010 11/17/2010 11/18/2010 11/19/2010 11/22/2010 11/23/2010 11/29/2010 11/30/2010 12/2/2010 12/6/2010 12/7/2010 12/8/2010 12/13/2010 12/14/2010 12/15/2010 12/16/2010 12/27/2010 1/10/2011 1/18/2011 2/22/2011 3/1/2011 3/22/2011 4/26/2011 Federal Home Loan Bank 10/6/2010 10/7/2010 10/8/2010 10/13/2010 10/15/2010 10/20/2010 10/22/2010 10/25/2010 10/27/2010 10/28/2010 10/29/2010 11/5/2010 11/12/2010 11/16/2010 11/17/2010 11/19/2010 11/22/2010 11/23/2010 11/24/2010 11/26/2010 11/29/2010 12/1/2010 12/3/2010 12/15/2010 1/28/2011 2/14/2011 2/25/2011 Fannie Mae 10/1/2010 10/4/2010 10/12/2010 10/13/2010 10/18/2010 10/20/2010 10/27/2010 11/1/2010 11/2/2010 11/3/2010 11/4/2010 11/8/2010 11/9/2010 11/10/2010 11/15/2010 11/16/2010 11/17/2010 11/24/2010 12/1/2010 12/8/2010 12/14/2010 12/15/2010 12/17/2010 12/20/2010 12/21/2010 12/22/2010 1/12/2011 1/18/2011 2/9/2011 3/28/2011 4/18/2011 5/9/2011 Federal Farm Credit Banks 10/4/2010 11/15/2010 11/19/2010 11/30/2010 12/1/2010 12/2/2010 12/13/2010 12/22/2010 12/27/2010 Total federal agency discount notes U.S. Treasuries-18.67% U.S. Treasury Bills 10/21/2010 11/4/2010 11/12/2010 11/18/2010 11/26/2010 12/2/2010 12/9/2010 12/16/2010 12/23/2010 12/30/2010 1/13/2011 1/27/2011 3/3/2011 Total U.S. Treasuries Commercial paper-8.81% Straight-A Funding LLC (1) 10/6/2010 10/8/2010 10/8/2010 10/12/2010 10/13/2010 10/13/2010 10/19/2010 10/19/2010 10/28/2010 11/2/2010 11/3/2010 11/8/2010 11/8/2010 11/10/2010 11/18/2010 11/19/2010 12/1/2010 KfW (1) 10/1/2010 10/14/2010 10/21/2010 10/26/2010 10/27/2010 11/18/2010 European Investment Bank 10/4/2010 10/28/2010 11/12/2010 11/24/2010 Denmark (Kingdom of) 10/6/2010 10/26/2010 11/9/2010 Total commercial paper Discount notes-4.07% International Bank for Reconstruction and Development 10/1/2010 10/4/2010 10/6/2010 10/7/2010 11/1/2010 11/12/2010 11/15/2010 Total discount notes Total investment securities (cost: $21,443,517,000) Other assets less liabilities ) Net assets $ (1) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,300,967,000, which represented 6.16% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at September 30, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $21,443,517) $ Cash Receivables for sales of fund's shares Liabilities: Payables for: Purchases of investments $ Repurchases of fund's shares Investment advisory services Services provided by affiliates Trustees' deferred compensation Other Net assets at September 30, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Net unrealized appreciation Net assets at September 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (21,126,642 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended September 30, 2010 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 82 Custodian State and local taxes 96 Other Total fees and expenses before reimbursements Less reimbursements of fees and expenses Total fees and expenses after reimbursements Net investment income - Net unrealized depreciation on investments ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended September 30, 2010 For the period May 1, 2009* to September 30, 2009 Operations: Net investment income $
